        Case 5:21-cv-00257-TES-CHW Document 6 Filed 07/27/21 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF GEORGIA
                                     MACON DIVISION

CHAD HARGREAVES,                                   *

                       Plaintiff,                  *
v.                                                     Case No. 5:21-cv-00257-TES-CHW
                                                   *
GDC COMMISSIONER TIMOTHY WARD, et al.,
                                                   *
                  Defendants.
     ___________________________________           *


                                        JUDGMENT

         Pursuant to this Court’s Order dated July 26, 2021, and for the reasons stated therein,

JUDGMENT is hereby entered dismissing this case. Plaintiff shall recover nothing of

Defendants.

         This 27th day of July, 2021.

                                             David W. Bunt, Clerk


                                             s/ Tydra Miller, Deputy Clerk
